 Case 2:18-cv-12819-SDW-CLW Document 15 Filed 07/26/19 Page 1 of 12 PageID: 85



                             IN THE UNITED STATES DISTRICTCOURT
                              FOR THE DISTRICT OF NEW JERSEY

CLEMENT OUEDRAOGO, and similarly
situated individuals,

        Plaintiff,

vs.                                                                  AMENDED COLLECTIVE AND
                                                                     CLASS ACTION COMPLAINT
DELTA GAS COMPANY, and all other
affiliated entities and/or joint employers,                  Civil Case No.: 2:18-cv-12819-SDW-CLW
JOHN DOE CORPORATIONS, BILA
JASWAL, individually, IRFAN HASSAN,                                         Jury Trial Demanded
individually, and JOHN DOES,
individually,

        Defendants.




         Named Plaintiff CLEMENT OUEDRAOGO (“Ouedraogo” or “Plaintiff”) on behalf of

 himself and all others similarly situated, by and through her attorneys, upon personal knowledge as

 to himself and upon information and belief as to other matters, brings this A m e n d e d Collective

 and Class Action Complaint against Defendants DELTA GAS COMPANY, and all other affiliated

 entities and/or joint employers, JOHN DOE CORPORATIONS, (“Delta Gas” or Defendants) BILA

 JASWAL, individually, IRFAN HASSAN, individually, and JOHN DOES, individually, (“Delta Gas

 individual Defendants”) ( c o l l e c t i v e l y “ D e f e n d a n t s ” ) and alleges as follows:

                                                INTRODUCTION

      1. Named Plaintiff brings this lawsuit seeking recovery against Defendants for Defendants’

         violation of the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29

         U.S.C. §201 et. seq. and the New Jersey State Wage and Hour Law, N.J.S.A. 34:11-56a

         et seq. (“NJWHL”).

      2. Named Plaintiff brings this lawsuit against Defendants as a collective action on behalf of


                                                         1
Case 2:18-cv-12819-SDW-CLW Document 15 Filed 07/26/19 Page 2 of 12 PageID: 86



     himself and all other persons similarly situated – who suffered damages as a result of

     Defendants’ violations of the FLSA pursuant to the collective action provisions of 29

     U.S.C. § 216(b), and as a class action pursuant to Rule 23.

  3. Beginning in approximately 2015, and continuing through January 2018, Defendants

     engaged in a policy and practice of requiring Named Plaintiff and members of the

     putative collective to regularly work in excess of forty (40) hours per week, without

     providing the minimum wage, and overtime compensation as required by applicable

     federal and New Jersey state law.

  4. The Named Plaintiff has initiated this action on behalf of himself and similarly situated

     employees to recover the m i n i m u m w a g e , a n d overtime compensation that

     Plaintiff and similarly situated employees were deprived of, plus interest, damages,

     attorneys’ fees, and costs.

                                   JURISDICTION AND VENUE

  5. This Court has subject matter jurisdiction over Named Plaintiff’s FLSA claims pursuant

     to 28 U.S.C. § 1331 and by 29 U.S.C. § 216(b).

  6. This Court has subject matter jurisdiction over Named Plaintiff’s NJWHL claims pursuant

     to 28 U.S.C. §§ 1332 and 1367.

  7. Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2) because a

     substantial part of the events or omissions giving rise to the claims occurred in this

     district.

  8. At all times material hereto, Named Plaintiff performed non-exempt g a s s t a t i o n

     a n d f o o d m a r t duties for the Defendants in New Jersey and based from o n e

     o f Defendants’ m a n y locations in Essex County, New Jersey. Defendants are


                                              2
Case 2:18-cv-12819-SDW-CLW Document 15 Filed 07/26/19 Page 3 of 12 PageID: 87



       therefore within the jurisdiction and venue of this Court.

   9. At all times pertinent to this Complaint, the Defendants were and remain enterprises

       engaged in interstate commerce or in the production of interstate goods for commerce as

       defined by the Act, 29 U.S.C. §§ 203(r) and 203(s). More specifically, Defendants own,

       operate, and/or manage gas stations and food marts, which purchase materials from vendors

       in New Jersey as well as from other states throughout the country. Alternatively, Named

       Plaintiff and those similarly situated employees worked in interstate commerce, i.e., i t s

       em p l o ye e s h an dl e g ood s o r m at er i a l s t h at h av e b ee n m ov ed or p ro du c ed i n

       i nt er st at e co m m er c e . Further the Named Plaintiff regularl y processe d credit

       cards and communicated with other vendors out of the State of New Jersey.

       Thus, Named Plaintiff and those similarly situated employees fall within the protections of

       the Act.

                                                    PARTIES

Plaintiff

   10. Named Plaintiff Ouedraogo is an adult individual who is a resident of East Orange, New

       Jersey.

   11. Named Plaintiff Ouedraogo was employed by Defendants full time as a gas station and

       food mart worker, performing duties in furtherance of Defendants’ business, specifically,

       filling cars with gas and accepting payments for same from customers, paying some vendors

       for materials, accepting money and credit cards for gas from customers, cash register

       responsibilities, selling lottery tickets, and stocking food on the shelves, from in or about

       2015, through in or about January 2018.

   12. Plaintiff Ouedraogo worked in Defendants’ East Orange location.



                                                    3
Case 2:18-cv-12819-SDW-CLW Document 15 Filed 07/26/19 Page 4 of 12 PageID: 88



Corporate Defendants

   13. Delta Gas is a New Jersey corporation, with one of their offices located at 51 Main Street,

      East Orange, New Jersey 07018.

   14. Upon information and belief, and at all t imes relevant to this Complaint, the Defendants

      employ individuals to perform labor services on behalf of the Defendants.


Individual Defendants

   15. Upon information and belief, Individual Defendant Bila Jaswal is a New Jersey state

      resident.

   16. Upon information and belief, at all times relevant to this Complaint, individual Defendant

      Bila Jaswal has been an owner, partner, officer and/or manager of the Defendant Delta Gas.

   17. Upon information and belief, at all times relevant to this Complaint, individual Defendant

      Bila Jaswal has had power over personnel decisions at the Defendant Delta Gas’ business.

   18. Defendant Bila Jaswal was regularly present at Delta Gas, and managed the day to day

      operations, controlled the employees, pay practices and had the power to change same, as

      well as the power to hire and fire employees, set their wages, and otherwise control the terms

      of their employment.

   19. Upon information and belief, Individual Defendant Irfan Hassan is a New Jersey state

      resident.

   20. Upon information and belief, at all times relevant to this Complaint, individual Defendant

      Irfan Hassan has been an owner, partner, officer and/or manager of the Defendant Delta Gas.

   21. Upon information and belief, at all times relevant to this Complaint, individual

      Defendant Irfan Hassan has had power over personnel decisions at the Defendant Delta Gas’


                                                4
Case 2:18-cv-12819-SDW-CLW Document 15 Filed 07/26/19 Page 5 of 12 PageID: 89



     business.

  22. Defendant Irfan Hassan was regularly present at Delta Gas, and managed the day to day

     operations, controlled the employees, pay practices and had the power to change same, as

     well as the power to hire and fire employees, set their wages, and otherwise control the terms

     of their employment.

  23. Upon information and belief, Individual Defendants John Does are New Jersey state

     residents.

  24. Upon information and belief, at all times relevant to this Complaint, individual Defendants

     John Does have been an owner, partner, officer and/or manager of the Defendant Delta Gas.

  25. Upon information and belief, and at all times relevant to this Complaint, individual

     Defendants John Does have had power over personnel decisions at the Defendant Gas’

     business.

  26. Defendants John Does were regularly present at Delta Gas, and managed the day to day

     operations, controlled the employees, pay practices and had the power to change same, as

     well as the power to hire and fire employees, set their wages, and otherwise control the terms

     of their employment.

  27. Upon information and belief, at all times relevant to this Complaint, the Defendants’ annual

     gross volume of sales made or business done was not less than $500,000.00.

  28. At all times relevant to this Complaint, the Defendants were and are employers engaged in

     commerce under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

                        CLASS AND COLLECTIVE ALLEGATIONS

  29. This action is properly maintainable as a collective action pursuant to the Fair Labor

     Standards Act, 29 U.S.C. § 216(b) and as a class action pursuant to Rule 23.


                                               5
Case 2:18-cv-12819-SDW-CLW Document 15 Filed 07/26/19 Page 6 of 12 PageID: 90



  30. This action is brought on behalf of Named Plaintiff and a putative collective consisting

     of similarly situated employees who performed work for Defendants.

  31. The Named Plaintiff and potential plaintiffs who elect to opt-in as part of the collective

     action are all victims of the Defendants’ common policy and/or plan to violate the FLSA

     and NJWHL by failing to provide the minimum wage, and overtime wages, at the rate

     of one and one half times the regular rate of pay, for all time worked in excess of 40 hours

     in any given week pursuant to 29 U.S.C. § 207.

  32. The putative class is so numerous that joinder of all members is impracticable. The size of

     the putative class is believed to be in excess of 100 employees. In addition, the names of all

     potential members of the putative class are not known.

  33. The claims of the Named Plaintiff are typical of the claims of the putative class. The

     Named Plaintiff and putative class members were all subject to Defendants’ policies and

     willful practices of failing to pay employees the minimum wage, and all earned overtime

     wages. The Named Plaintiff and putative class members thus have sustained similar injuries

     as a result of Defendants’ actions.

  34. Upon information and belief, Defendants uniformly apply the same employment policies,

     practices, and procedures to all employees who work at the Defendants’ gas stations and Food

     Marts.

  35. The Named Plaintiff and his counsel will fairly and adequately protect the interests of the

     putative class. The Named Plaintiff has retained counsel experienced in complex wage and

     hour class and collective action litigation.

  36. A class action is superior to other available methods for the fair and efficient

     adjudication of this controversy. The individual Named Plaintiff and putative class lack


                                                6
Case 2:18-cv-12819-SDW-CLW Document 15 Filed 07/26/19 Page 7 of 12 PageID: 91



     the financial resources to adequately prosecute separate lawsuits against Defendants.

     Furthermore, the damages for each individual are small compared to the expense and

     burden of individual prosecution of this litigation.

  37. This action is properly maintainable as a collective action pursuant to § 216(b) of the Act.

  38. Plaintiffs’ claims under the NJWHL are properly maintainable as a class action under Rule

     23 of the Federal Rules of Civil Procedure.

  39. A class action under Rule 23 and a collective action under § 216(b) also prevent unduly

     duplicative litigation resulting from inconsistent judgments pertaining to the Defendants’

     policies.

                                                   FACTS

  40. Based upon the information preliminarily available, and subject to discovery, beginning

     in approximately 2015, and continuing to the present, Defendants employed the Named

     Plaintiff and members of the putative class to perform tasks in furtherance of their gas

     stations and food marts business.

  41. Based upon the information preliminarily available, and subject to discovery,

     Defendants did not properly compensate Named Plaintiff and similarly situated employees,

     at the minimum wage, and for overtime hours worked in a work week.

  42. The majority of Named Plaintiff’s time at work, included, but was not limited to, regularl y

     processing credit cards and communicated with other vendors out of the

     State of New Jersey, f illing cars with gas, selling food in the food mart, paying vendors

     for gas as well as food, stocking the shelves at the food mart, and working the register at the

     food mart.

  43. Named Plaintiff Ouedraogo was generally paid a salary of $540.00 per week, however, this


                                               7
Case 2:18-cv-12819-SDW-CLW Document 15 Filed 07/26/19 Page 8 of 12 PageID: 92



      amount varied occasionally.

  44. Named Plaintiff agreed to work for $7.50 per hour, but since he needed the job and money,

      and in spite of what he was being paid, continued to work for Defendants receiving much

      less than he agreed to and was owed to him.

  45. Named Plaintiff Ouedraogo routinely worked seven (7) days per week.

  46. Named Plaintiff worked approximately eighty-four (84) hours per week.

  47. Named Plaintiff rarely, if ever, worked less than eighty-four (84) hours in a workweek.

  48. Named Plaintiff was not paid at the minimum wage rate.

  49. Named Plaintiff was not paid time and one half for his hours over forty (40) in a workweek.

   50. Upon information and belief, employees similarly situated to Named Plaintiff were

      not compensated at the minimum wage rate.

  51. Upon information and belief, employees similarly situated to Named Plaintiff were not

      compensated for hours over forty (40) hours per week, regardless of the number of hours that

      they worked each and every workweek.


  52. Defendants have engaged in a widespread pattern, policy, and practice of violating the FLSA

      and NJWHL, as described in this Complaint.


  53. At all times material hereto, Named Plaintiff and all similarly situated employees were

      performing their duties for the benefit of and on behalf of Defendants.


  54. At all times pertinent to this complaint, Defendants failed to comply with Title 29 U.S.C. §§

      201-209, as well as applicable provisions of the NJWHL, in that Named Plaintiff and those

      similarly situated employees performed services and labor for Defendants for which

      Defendants made no provision to pay Named Plaintiff and other similarly situated


                                                8
Case 2:18-cv-12819-SDW-CLW Document 15 Filed 07/26/19 Page 9 of 12 PageID: 93



     employees compensation to which they were lawfully entitled at the minimum wage rate,

     as well as for all of the hours worked in excess of forty(40) within a work week.

                             COUNT I
              RECOVERY OF OVERTIME COMPENSATION
                     PURSUANT TO THE FLSA

  55. Named Plaintiff re-alleges, and incorporates here by reference, all allegations contained

     above.


  56. Named Plaintiff is entitled to compensation for each of his overtime hours worked each work

     week.


  57. All similarly situated employees of the Defendants are similarly owed their overtime rate for

     each and every overtime hour they worked and were not properly paid.


  58. Defendants knowingly and willfully failed to pay Named Plaintiff and other similarly situated

     employees at time and one half of their regular rate of pay for their overtime hours worked.


  59. By reason of the said intentional, willful, and unlawful acts of Defendants, Named Plaintiff

     and those similarly situated employees have suffered damages plus incurring costs and

     reasonable attorneys’ fees.


  60. Because Defendants’ violations of the FLSA have been willful, a three-year statute of

     limitations applies, pursuant to 29 U.S.C. § 255.


  61. As a result of Defendants’ willful violations of the Act, Named Plaintiff and those similarly

     situated employees are entitled to liquidated damages.

                                  COUNT II
                     RECOVERY OF OVERTIME COMPENSATION
                           PURSUANT TO THE NJWHL

  62. Named Plaintiff re-alleges, and incorporates here by reference, all allegations contained in


                                                9
Case 2:18-cv-12819-SDW-CLW Document 15 Filed 07/26/19 Page 10 of 12 PageID: 94



      Paragraphs above.


   63. Defendants’ aforementioned conduct is in violation of the NJWHL. In violation of New

      Jersey Statutes §§ 34:11-56a4 et seq., the Defendants willfully failed to pay the Named

      Plaintiff and other members of the putative class their statutorily required overtime

      compensation for the time they worked in excess of forty (40) hours a week for the

      Defendants.


   64. As a direct and proximate cause of Defendants’ actions, Named Plaintiff and those similarly

      situated employees suffered damages, including but not limited to past lost earnings.

                                     COUNT III
                   RECOVERY OF MINIMUM WAGE COMPENSATION
                            PURSUANT TO THE FLSA

   65. Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

      the paragraphs above.

   66. Plaintiff is entitled to be paid at the statutory minimum wage for each hour worked up to forty

       (40) hours in a work week.

   67. All similarly situated employees of the Defendants did not receive and are also entitled to be

       paid at the statutory minimum wage for each and every hour they worked to forty (40) hours

       per week.

   68. Defendants knowingly and willfully failed to pay Plaintiff and other similarly

       situated to them, the correct minimum wage for their hours worked to forty (40) in a work

       week.

   69. By reason of the said intentional, willful, and unlawful acts of the Defendants

       Plaintiff and those similarly situated employees have suffered damages plus incurring costs

       and reasonable attorneys’ fees.


                                                 10
Case 2:18-cv-12819-SDW-CLW Document 15 Filed 07/26/19 Page 11 of 12 PageID: 95



     70. As a result of Defendants’ willful violations of the Act, Plaintiff and those similarly

         situated employees are entitled to liquidated damages, as well as a third year of damages.

                                    COUNT IV
                     RECOVERY OF MINIMUM WAGE COMPENSATION
                             PURSUANT TO THE NJWHL

     71. Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

         the above paragraphs.

     72. Plaintiff is entitled to be paid and owed additional compensation at the correct minimum wage

         for each of his hours worked up to forty (40) in a work week.

     73. All similarly situated employees of the Defendants are also owed their statutory minimum

         wages for each and every hour they worked to forty (40) in a work week.

     74. Defendants knowingly and willfully failed to pay Plaintiff and other similarly

         situated to them, the minimum wage for their hours worked to forty (40) in a work week.

     75. By reason of the said intentional, willful, and unlawful acts of the Defendants

         Plaintiff and those similarly situated employees have suffered damages plus incurring costs

         and reasonable attorneys’ fees.

     76. As a result of Defendants’ willful violations of the Act, Plaintiff and those similarly

         situated employees are entitled to liquidated damages, as well as a third year of damages.

                                                 JURY TRIAL

     77. Named Plaintiff and similarly situated employees demand a jury trial.


       WHEREFORE, Named Plaintiff, individually and on behalf of all other similarly situated

persons, seek the following relief:

       (1) on their first cause of action, against Defendants in an amount to be determined at trial,

plus liquidated damages as permitted under the FLSA in the amount equal to the amount of unpaid



                                                   11
Case 2:18-cv-12819-SDW-CLW Document 15 Filed 07/26/19 Page 12 of 12 PageID: 96



wages, interest, attorneys’ fees and costs;

        (2) on their second cause of action, in an amount to be determined at trial, plus interest,

attorneys’ fees and costs;

        (3) on their third cause of action, in the amount to be determined at trial, plus interest, attorneys’

fees and costs;

        (4) on their fourth cause of action, in the amount to be determined at trial, plus interest, attorneys’

fees and costs; and

        (5) such other injunctive and equitable relief as this Court shall deem just and proper.

        Dated: July 26, 2019                    Respectfully submitted,

                                                 /s/ Andrew I. Glenn
                                                Andrew I. Glenn
                                                Email: Aglenn@jaffeglenn.com New
                                                Jodi J. Jaffe, Esquire
                                                E-mail: jjaffe@JaffeGlenn.com
                                                JAFFE GLENN LAW GROUP, P.A.
                                                301 N. Harrison Street, Suite 9F, #306
                                                Princeton, New Jersey 08540
                                                Telephone: (201) 687-9977
                                                Facsimile: (201) 595-0308
                                                Attorneys for Named Plaintiff and the Putative
                                                Class




                                                      12
